‘Tifra~ A-~-~•                 GENERAL
                     OF    TEXAS




                            Ap~el 28, 1948

Hon. Leigh Fischer                  Opinion Ho, V-556
County Attorney
Hutchinson County                   Re: Authority of a Justice
112 East 6th Stmet                      of the Peace, who is a
Borger 9 Texas                          pmctlclng   attomeg,to
                                        pr-actice law in courts
                                        other than the justice
                                        court r)
Dear Sip:
             'Ilow Eequest fog an   oplaion   on the above sub-
ject   Patter is as follow~s
              “I have been requested to wlte you
       fop an opinion regaading the legality       of
       a duly licensed and p?acticlng      attome
       also holding the office     oi a Zfil3tice of
       t.he Peace D This situatfor    prsrails   hme,
       and there has been some sritLzism because
       of it.    Of my own knowledge,, however5 he
       has not acted as a Juatfce of the Peace
       in matters in which he has Fepnesented
       those before the Court as their- attorney,
              “I have studied Aztfclsa     2372 thxxgh
       2378,of    Vernon"s Statutes,     and also the
       annotations under Artisle      Vr Sesrion 28,
       and &ticle     Sixteen,  Section hG, of the
       cOnstitd,iOn,    and fLnd nGthhg prchibi-
       tory of such a factual     aituatfon    in anp
       of them. However, the parties fnvolved
       would like a pullng op opinion fpor your
       office   to fully satisfy    tbemseives,    I
       will greatly rppPecfats,rZt     if you casi
       help me fn this rnttep.
             In view of the above facts,     we asaume yo;l de-
sipe  OUP . opinion
               _    on . the author-ity of
                                         .I a Justice
                                              "    . a.of the
reace 9 mo 3.9 an ottomeg,      50 pr-pI!x:ce 1aLym me coums
of this State other2 than the Justice Copuui ovep which he
presides.
Hon. Leigh Fischer,   page 2    t-556)


           It was held in Shoope v. State,       118 Tex. Cr.
R. 138, 38 S.W.(2d)   793:

      ^ _ “One_..who holds - the office  of
                                          ..- sounty
                                    . prlvllegea   _
     juage ana wno 1s a lawyer 1s
     to practice   law in the dfstrlct      court-
     The complaint of the fact that the phi-
     vate p-osecutor    p%pr%Jenting the state
     was also the    county  ;cdg3 1.s witho?it
     mepit e”
              The Court of Critinal Appeals in the case of
Claplch    v. State, 129 S.W,!Sd) 2911 held that Article
319, v. c. so, which prov’des that no county judge shall
be allowed to appear as an attorney fn any county OP
justice    court, except In case% where the court over
which he presides hs3 neither; orfgfnal     OE appellate
jurisdiction,     did not prohibit  the county judge frim
participating     in a trial in behalf of the State in a
kdep      case *-
           We have carefuliy    exarafned the constitutional
and statutory  ppov:s:ons    of th.fs State and have been un-
able to find any px o7ision% which will pr~ohibi+, the jus-
tice of the peace f>om practizfng      law.  TherePole, fol-
lowing the reasoting    in the cases of Shoope 8. State and
Clarich v. State, it fs our opition t&t a justlze          of
the peace has the aathoritg     to pra$tiee law en any CO?~IC~
in this State except the court ov%p which he presides.


            The justice of the peace who is an
      attorney may practiso   law in any couz4
      in the State exsept~ the j-Jwtice comt
      ovep which he presides.
                                       Your-s ve?y truly,
APPROVED:                          ATTORJEYGEIVFRAL
                                                  OF TEXAS


     T ASSISTAIiT
                                       John Reeves
JR:mw